          Case 1:19-cv-01719-GHW Document 54 Filed 04/22/19 Page 1 of 3

                                                                                                  STEVEN MITBY
                                                                                          DIRECT 713.600.4910
                                                                                           MAIN 713.655.1101
                                                                                             FAX 713.655.0062
                                                                                           SMITBY@AZALAW.COM




                                                April 22, 2019

Via ECF

The Honorable Gregory H. Woods
United States District Judge
The United States District Court for the Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007-1312

Re:     State Street Global Advisors Trust Company (“SSGA”) v. Visbal,
        Case No. 1:19-cv-1719-GHW

Dear Judge Woods:

        We represent Defendant Kristen Visbal in the above-referenced matter. We respectfully write
to request that the Court vacate the preliminary injunction against Visbal. This request is based on
new evidence that was not presented at the time the Court originally granted the preliminary injunction.

         In the Court’s order of March 6, 2019, the Court granted Plaintiff SSGA’s request for a
preliminary injunction and enjoined Visbal: (1) from completing the delivery, sale, or transfer of a
replica to a German buyer (to the extent that such deliver, sale, or transfer has not already taken place);
(2) from promoting a German replica; and (3) from using an automated sales form to sell replicas (the
“Injunction”).

        The Injunction is moot with respect to the first two issues that the Court addressed. As we
previously informed the Court, the German replica was transferred, sold, and delivered over a year
ago. Neither Visbal nor the buyer have any promotional plans concerning this replica. Indeed, because
of SSGA’s litigation tactics and interference, the German buyer has no plans to unveil the replica and
actually sought to rescind the contract based on these activities.1 As a result, there are no German
promotional activities. The Injunction, combined with SSGA’s efforts to publicize the litigation, has
had a significant chilling effect on the German buyer as well as other prospective buyers of the statue.



1
  Visbal produced documents to SSGA in accordance with the Court’s March 1, 2019 order for certain expediated
discovery that confirms these facts. Counsel will bring such documents, which have been designated confidential, to
the scheduled initial case management conference tomorrow, in the instance that the Court wishes to review.
         Case 1:19-cv-01719-GHW Document 54 Filed 04/22/19 Page 2 of 3

Hon. Gregory H. Woods
United States District Judge
April 22, 2019
Page 2

        The Court granted the third part of the Injunction based on SSGA’s representation that the
Visbal was using an “automated sales form” to sell miniature replicas. SSGA then requested that the
Court broaden the injunction to allow SSGA to contact Visbal’s web hosting company to take down
the web page in its entirety. See Dkt. No. 32. The Court held a teleconference with counsel on March
18 to hear both parties’ positions and ultimately denied SSGA’s request to extend the injunction. See
Dkt. No. 45.

        During that teleconference, Your Honor suggested that the parties meet and confer to discuss
the terms and conditions posted with the order form on the website. See id. The Court plainly intended
that the parties would seek to reach agreement on terms and conditions to govern online sales so that
Visbal could continue selling replicas as the parties’ agreement (the “Master Agreement”) expressly
authorizes and permits her to do.

         In order to find a practical solution and comply with the Court’s recommendation, we emailed
SSGA’s counsel on the same day, March 18, 2019. In our correspondence we provided a draft of the
full terms and conditions on the website and requested that SSGA redline the draft and propose new
terms that SSGA believes would satisfy its concerns. However, SSGA provided no response.

        The following week, on March 25, 2019, we followed up and again asked SSGA’s counsel to
provide comments on the website terms and conditions. In response, SSGA’s counsel declined to
provide specific recommendations, citing Visbal’s decision to bring in new lead counsel as well as
plans for mediation. SSGA rebuffed all further attempts to confer about the website and obtain specific
requests regarding additional terms.

        Despite SSGA’s failure to participate in meaningful discussions to resolve the website issue,
Visbal took the opportunity to revise the website terms and conditions to respond to SSGA’s demands.
Attached is a printout showing the complete terms and conditions available on the website (see Exhibit
A), as well as a redline version showing the changes to the terms and conditions (see Exhibit B).
Additionally, the order form now requires any prospective purchaser not only to consent to the terms
and conditions, but also to provide an electronic signature. See id. Even though the Master Agreement
does not require Visbal to take these steps, she has done so in an effort to address and resolve the
Court’s concerns.

        As we previously informed the Court, SSGA’s proffer that the website contains an “automated
sales form” is inaccurate. The website merely provides an order form that allows potential purchasers
to input their information and place an order for a reproduction, which Visbal must still take steps to
complete. With the new changes, this order form now requires that purchasers consent to key terms
under the Master Agreement and show their consent by providing their electronic signature. We
believe these changes to the terms and conditions exceed the threshold required by the Master
Agreement and should resolve any concerns that SSGA has expressed.

        Moreover, although the Injunction is not necessary to protect SSGA, it causes Visbal
irreparable harm by precluding her – as long as it is in effect – from making sales that the Master
Agreement expressly permits. Visbal’s terms and conditions easily prevent misuse by customers of
         Case 1:19-cv-01719-GHW Document 54 Filed 04/22/19 Page 3 of 3

Hon. Gregory H. Woods
United States District Judge
April 22, 2019
Page 3

the statue and, under the terms of its copyright license, SSGA can independently bring a claim against
a purchaser who violates SSGA’s copyright or trademark rights.

       For the foregoing reasons, the first two requirements of the Injunction are moot. In addition,
Visbal has taken measures that exceed the Master Agreement’s requirements with respect to any
website terms and conditions. As a result, the Court should vacate the preliminary Injunction.


                                                      Respectfully Submitted,



                                                      Steven J. Mitby

SJM/mdr

c: Michael Frank Autuoro
   Vivian Cheng
   Sara Gates
   John Goetz
   Kristen McCallion
   Michael Mills
   Nancy Wolff
